EXHIBIT 2 Units for Convertible Notes are aggregate principal amounts in dollars. Units for Purchase Price per Unit for Convertible Notes are dollars per face-value $1,000 aggregate principal amount. Purchaser Security Date Units Purchase Price per Unit Oaktree Opportunities Fund VIIIb Delaware, L.P. Common Stock 9/21/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Common Stock 9/21/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Common Stock 9/24/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Common Stock 9/24/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Common Stock 9/25/2012 0.89† Oaktree Opportunities Fund VIIIb Delaware, L.P. Common Stock 9/26/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Common Stock 9/26/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Common Stock 9/27/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Common Stock 9/27/2012 Oaktree Value Opportunities Fund Holdings, L.P. Common Stock 9/21/2012 Oaktree Value Opportunities Fund Holdings, L.P. Common Stock 9/21/2012 Oaktree Value Opportunities Fund Holdings, L.P. Common Stock 9/24/2012 Oaktree Value Opportunities Fund Holdings, L.P. Common Stock 9/24/2012 Oaktree Value Opportunities Fund Holdings, L.P. Common Stock 9/25/2012 0.89† Oaktree Value Opportunities Fund Holdings, L.P. Common Stock 9/26/2012 Oaktree Value Opportunities Fund Holdings, L.P. Common Stock 9/26/2012 Oaktree Value Opportunities Fund Holdings, L.P. Common Stock 9/27/2012 Oaktree Value Opportunities Fund Holdings, L.P. Common Stock 9/27/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Convertible Notes 8/28/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Convertible Notes 8/29/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Convertible Notes 8/30/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Convertible Notes 9/5/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Convertible Notes 9/19/2012 Oaktree Opportunities Fund VIIIb Delaware, L.P. Convertible Notes 9/20/2012 Oaktree Value Opportunities Fund Holdings, L.P. Convertible Notes 8/28/2012 Oaktree Value Opportunities Fund Holdings, L.P. Convertible Notes 8/29/2012 Oaktree Value Opportunities Fund Holdings, L.P. Convertible Notes 8/30/2012 Oaktree Value Opportunities Fund Holdings, L.P. Convertible Notes 9/5/2012 Oaktree Value Opportunities Fund Holdings, L.P. Convertible Notes 9/19/2012 Oaktree Value Opportunities Fund Holdings, L.P. Convertible Notes 9/20/2012 Purchaser Security Date Units Purchase Price per Unit Oaktree Opportunities Fund VIIIb Delaware, L.P. Warrants 9/21/2012 * Oaktree Opportunities Fund VIIIb Delaware, L.P. Warrants 9/24/2012 * Oaktree Opportunities Fund VIIIb Delaware, L.P. Warrants 9/25/2012 * Oaktree Opportunities Fund VIIIb Delaware, L.P. Warrants 9/25/2012 * Oaktree Opportunities Fund VIIIb Delaware, L.P. Warrants 9/25/2012 * Oaktree Opportunities Fund VIIIb Delaware, L.P. Warrants 9/27/2012 * Oaktree Opportunities Fund VIIIb Delaware, L.P. Warrants 9/27/2012 * Oaktree Value Opportunities Fund Holdings, L.P. Warrants 9/21/2012 * Oaktree Value Opportunities Fund Holdings, L.P. Warrants 9/24/2012 * Oaktree Value Opportunities Fund Holdings, L.P. Warrants 9/25/2012 * Oaktree Value Opportunities Fund Holdings, L.P. Warrants 9/25/2012 * Oaktree Value Opportunities Fund Holdings, L.P. Warrants 9/25/2012 * Oaktree Value Opportunities Fund Holdings, L.P. Warrants 9/27/2012 * Oaktree Value Opportunities Fund Holdings, L.P. Warrants 9/27/2012 * OCM PE Holdings, L.P. Common Stock 11/15/2012 ** OCM PE Holdings, L.P. Convertible Notes 11/15/2012 *** OCM PE Holdings, L.P. Warrants 11/15/2012 ** † These shares of Common Stock were acquired in conjunction with the Issuer’s bank debt for a single price; the purchase price per share reflects the portion of such price that may be ascribed to these shares using the trading price of the Issuer’s Common Stock on such date. * Acquisition in connection with the purchase of the Issuer’s indebtedness under the Credit Agreement, to which indebtedness Warrants attach pursuant to the terms of the Credit Agreement.Reflects only the vested number of Units. ** Acquisition pursuant to the Investment Agreement and the Contribution Agreement. *** Disposition pursuant to the Investment Agreement.
